DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 16 and 17 of copending Application No. 15/063385 in view of Cheung [U.S. Pub. No. 2005/0152161 A1]. Claims 1, 4, 6 and 7 of Application No. 15/063385 discloses 
a housing enclosing;
a transformer module in an interior of the housing, the transformer module comprising a transformer core, a first set of windings and a second set of windings, and
a coolant in the interior of the housing, the transformer module being immersed in the coolant, 

a cold plate comprising a sealed container directly mounted to the exterior surface of the housing, the cold plate thermally coupled to an interior of the housing (recited in claim 4); and 
a set of conduits, wherein a first end of each conduit is coupled to the sealed container and a second end of each conduit is coupled to the interior of the housing, enabling the coolant to be exchanged between the cold plate and the interior of the housing (recited in claim 16) and 
an electronics module mounted exterior to the housing (recited in claim 4) on a surface of the cold plate opposite the housing, such that heat generated from the electronic module is transferred to the coolant and the cold plate, coupled to the plurality of interfaces, and
comprising sub-modules that monitor power factor and coolant temperature, provide electromechanical tap changing, regulate line voltages and harmonics, and mitigate voltage sags (recited in claim 17). 
Application 15063385 discloses the instant claimed invention discussed above except for one of the plurality of interfaces coupled to a middle tap, the middle tap located between two other of the taps and being grounded such that the electronics module is biased to an electric potential close to zero potential. 
Cheung discloses one of the plurality of interfaces (e.g., 36, Paragraph 0033-0034, Fig. 8) coupled to a middle tap (middle tap on a first primary coil, see Fig. 8), the middle 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have one of the plurality of interfaces coupled to a middle tap and plurality of interfaces being grounded as taught by Cheung to the system of Application 15063385 provide zero potential to the interfaces when switching to reduce power switching loss in the system.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 21-23, and claim 25, lines 15-17, recite “…one of the plurality of interfaces coupled to a middle tap, the middle tap located between two other of the taps and being grounded…”.

Therefore, the recitation in claim 1, the Specification (Paragraphs 0022-0023) and the Drawings (Fig. 2A, 2B) are not consistent with each other.
The claim is rejected as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 9-12, 22, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Maharsi et al. [U.S. Pat. No. 8013702 B2] in view of Rice [U.S. Pub. No. 2012/0175094 A1] and Cheung [U.S. Pub. No. 2005/0152161 A1].
Regarding claim 1, Haj-Maharsi discloses a system for voltage transformation, comprising: 
a housing 18 (column 3, lines 13-14, Figure 1, 2) enclosing:
a transformer module in an interior of the housing, the transformer module comprising a transformer core 20 (column 3, lines 15-16), a first set of windings, the first set of windings being primary windings (e.g., 34, 36, in terms of a step up transformer, column 3, lines 23-40), and a second set of windings, the second set of windings being secondary windings (e.g., 30), and
a coolant 26 (column 3, lines 19-20) in the interior of the housing 18, the transformer module being immersed in the coolant 26;
a plurality of interfaces (e.g., 44, 45, column 3, lines 48-49, Fig. 1) electrically coupled to respective taps at least the first set of windings (column 3, lines 35-49);
a cold plate (e.g., metal top wall 124 with cooling fins 128), the cold plate thermally coupled to the interior of the housing 18,
an electronic module (e.g., 14, column 3, lines 13-14, Fig. 1 and 2) mounted onto the cold plate (e.g., 124 with cooling fins128), such that heat generated from the electronic module is also transferred to the coolant 26 and the cold plate, 
coupled to the plurality of interfaces (e.g., 44, 45) biased (e.g., through voltage source converter, column 3, lines 53-56) to an electric potential close to zero potential 
comprising sub-modules that monitor power factor (column 3, lines 50-51), coolant temperature (column 5, lines 23-25), provide electromechanical tap changing (column 4, lines 26-28), regulate line voltages (column 3, lines 50-55) and harmonics (column 4, lines 56-60), and mitigate voltage sags (column 3, line 50 -55) [Col. 3, Lines 36-49, Figs. 1-7] [Col. 6, Lines 14-21]. 
Haj-Maharsi discloses the instant claimed invention discussed above except for the cold plate comprising a sealed container directly mounted to the exterior surface of the housing on a surface of the cold plate opposite the housing, 
a set of conduits, wherein a first end of each conduit is coupled to the sealed container and a second end of each conduit is coupled to the interior of the housing, enabling the coolant to be exchanged between the cold plate and the interior of the housing, and 
one of the plurality of interfaces coupled to a middle tap, the middle tap located between two other of the taps and being grounded such that the electronics module is biased to an electric potential close to zero potential.
Rice discloses a cold plate (e.g., 100, Paragraph 0024, Fig. 1) comprising a sealed container (e.g., 104, Paragraph 0025, Fig. 1) directly mounted to an exterior surface (e.g. surface of a housing structure 105a, Paragraph 0025), a set of conduits (108A, 108B), wherein a first end of each conduit is coupled to the sealed container (e.g.104) and a second end of each conduit is coupled to the interior of housing (e.g., 105a, Fig. 1), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the cold plate as taught by Rice that can be mounted on the exterior surface of the transformer housing of Haj-Maharsi so that the second end of each conduit of the cold plate of Rice is coupled to the interior of the housing of the transformer enabling a coolant to be exchanged between the cold plate and interior of the housing to provide cooling to the electronic circuitry that controls or monitor the transformer.
Cheung discloses one of the plurality of interfaces (e.g., 36, Paragraph 0033-0034, Fig. 8) coupled to a middle tap (middle tap on a first primary coil, see Fig. 8), the middle tap located between two other of the taps (e.g., 32, 34 grounded) and being grounded such that the electronics module is biased to an electric potential close to zero potential.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have one of the plurality of interfaces coupled to a middle tap and plurality of interfaces being grounded as taught by Cheung to the system of Haj-Maharsi to provide zero potential to the interfaces when switching to reduce power switching loss in the system.
Regarding claim 2, Rice discloses the cold plate 100 is mounted to a surface of the housing 105a (as indicated by mounting clip 110) [Paragraphs 0024-0025, Fig. 1].
Regarding claim 5, Haj-Maharsi discloses at least some of the plurality of interfaces (e.g., 44) are coupled to the first set of windings (34, 36) [Col. 3, Lines 35-49].

Regarding claim 9, Haj-Maharsi discloses a current sensor (e.g., on IED 80, column 5, lines 6-20) coupled to the transformer module, wherein an interface of the plurality of interfaces is coupled to the current sensor (the interfaces 44 are connected to electronic module 14 which communicates with IED 80) [Col. 5, Lines 5-35]. 
Regarding claim 10, Haj-Maharsi further discloses comprising a temperature sensor (e.g., on IED 80), wherein an interface of the plurality of interfaces is coupled to the temperature sensor and the temperature sensor measures an ambient temperature of the transformer module [Col. 5, Lines 5-25, Fig. 1].
Regarding claim 11, Haj-Maharsi discloses comprising a temperature sensor (e.g., IED 80), wherein an interface of the plurality of interfaces is coupled to the temperature sensor, and the temperature sensor measures the temperature of the coolant 26 [Col. 5, Lines 20-25, Fig. 1].
Regarding claim 12, Haj-Maharsi discloses an electronic module 14 comprising a second housing 120 separate from the housing 18 [Col. 6, Lines 14-20, Fig. 1, 7].
Regarding claim 22, Haj-Maharsi discloses the plurality of interfaces 44 being located on the exterior surface of the housing 18 [Col. 3, Lines 42-45, Fig. 1].
Regarding claim 23, Haj-Maharsi discloses the instant claimed invention discussed above except for the electronic module is biased to an electric potential between +/- 5% to +/- 8% of a line voltage to which the primary windings are coupled.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have electronic module biased to an electric potential between +/- 5% to +/- 8% of a line voltage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0023 of the Specification, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 25, Haj-Maharsi discloses a system for voltage transformation, comprising: 
a housing (e.g., 18, Fig. 1) enclosing:
a transformer module (e.g., 12) in an interior of the housing 18, the transformer module comprising a transformer core (e.g., 20), a first set of windings (e.g., 34, 36, in terms of a step up transformer, column 3, lines 23-40), and a second set of windings (e.g., 30, column 3, lines 23-40), the first set of windings being primary windings, the second set of windings being secondary windings, and
a coolant (e.g., 26, column 3, lines 19-20) in the interior of the housing 18, the transformer module 12 being immersed in the coolant 26;
a plurality of interfaces (e.g., 44, 45 column 3, lines 48-49, Fig. 1) electrically coupled to respective taps of at least one of the first set of windings;

coupled to the plurality of interfaces (e.g., 44, 45), biased (e.g., through voltage source converter, column 3, lines 53-56) to an electric potential close to zero potential (e.g., about 12 volts, relatively close to zero compared to 120v to 15kv, column 3, lines 10-12 and column 4, lines 31-34), and 
comprising sub-modules that monitor power factor (column 3, lines 50-51) and coolant temperature (column 5, lines 23-25), provide electromechanical tap changing (column 4, lines 26-28), regulate line voltages (column 3, lines 50-55) and harmonics (column 4, lines 56-60), and mitigate voltage sags (column 3, line 50 -55).
Haj-Maharsi discloses the instant claimed invention discussed above except for the electronic module mounted to the exterior surface of the housing on a surface of the cold plate opposite the housing.
Rice discloses a component (e.g., 10, Paragraph 0024, Fig. 1) mounted to an exterior of a housing (e.g. surface of a housing structure 105a, Paragraph 0025) on a surface of a cold plate (e.g., 100) opposite the housing 105a [Paragraphs 0024-0025, Figure 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the cold plate as taught by Rice that can be mounted on the exterior surface of the transformer housing of Haj-Maharsi 
Cheung discloses one of the plurality of interfaces (e.g., 36, Paragraph 0033-0034, Fig. 8) coupled to a middle tap (middle tap on a first primary coil, see Fig. 8), the middle tap located between two other of the taps (e.g., 32, 34 grounded) and being grounded such that the electronics module is biased to an electric potential close to zero potential.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have one of the plurality of interfaces coupled to a middle tap and plurality of interfaces being grounded as taught by Cheung to the system of Haj-Maharsi to provide zero potential to the interfaces when switching to reduce power switching loss in the system.
Regarding claim 26, Haj-Maharsi discloses the instant claimed invention discussed above except for the electronic module is biased to an electric potential between +/- 5% to +/- 8% of a line voltage to which the primary windings are coupled.
Haj-Maharsi discloses electronic module is biased to an electric potential about 12v (column 4, lines 30-34) and other voltage levels can be implemented.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have electronic module biased to an electric potential between +/- 5% to +/- 8% of a line voltage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Maharsi in view of Rice and Cheung as applied to claim 1 above, and further in view of Engel et al. [U.S. Pub. No. 2006/0012931 A1].
Regarding claim 24, Haj-Maharsi in view of Rice and Cheung discloses the instant claimed invention discussed above except for one of the interfaces of the plurality of interfaces are grounded via a jumper between the first interface and a fourth interface, the fourth interface being coupled to ground.
However, Haj-Maharsi discloses at least one of the interfaces (e.g., 44a, Fig. 3) of the plurality of interfaces is grounded between a first interface (e.g., 44a) and another interface (e.g., 44c), the other interface being coupled to ground.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the interfaces of the plurality of interfaces grounded as taught by Haj-Maharsi to provide a necessary alternate route for current problem occurs in the circuit.
Engel discloses an interface 26 wherein grounding is provided via jumper (Paragraph 0032, not shown in Figure).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least one of the interfaces of the plurality of interfaces grounded via jumper, instead of being part of the printed circuit, between a first interface In re Japikse, 86 USPQ 70. Please note that in the instant application, Paragraph 0024 of the Specification, applicant has not disclosed any criticality for the claimed limitations.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Maharsi in view of Rice and Cheung as applied to claim 25 above, and further in view of Engel et al. [U.S. Pub. No. 2006/0012931 A1].
Regarding claim 27, Haj-Maharsi in view of Rice and Cheung discloses the instant claimed invention discussed above except for one of the interfaces of the plurality of interfaces are grounded via jumper between the first interface and a fourth interface, the fourth interface being coupled to ground.
However, Haj-Maharsi discloses at least one of the interfaces (e.g., 44a, Fig. 3) of the plurality of interfaces is grounded between a first interface (e.g., 44a) and another interface (e.g., 44c), the other interface being coupled to ground.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the interfaces of the plurality of interfaces grounded as taught by Haj-Maharsi to provide a necessary alternate route for current problem occurs in the circuit.
Engel discloses an interface 26 wherein grounding is provided via jumper (Paragraph 0032, not shown in Figure).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have one of the interfaces of the plurality of interfaces grounded In re Japikse, 86 USPQ 70. Please note that in the instant application, Paragraph 0024 of the Specification, applicant has not disclosed any criticality for the claimed limitations.

Response to Arguments
Applicant's arguments with respect to claims 1, 2, 5, 7, 9-12 and 22-27 have been considered but are moot in view of the new ground(s) of rejection. 
With regards to the amendment of claims 1 and 25, Cheung discloses one of the plurality of interfaces (e.g., 36, Paragraph 0033-0034, Fig. 8) coupled to a middle tap (middle tap on a first primary coil, see Fig. 8). The middle tap located between two other of the taps (e.g., 32, 34 grounded) and being grounded such that the electronics module is biased to an electric potential close to zero potential. It would have been obvious to one having ordinary skill in the art to have one of the plurality of interfaces coupled to a middle tap and plurality of interfaces being grounded as taught by Cheung to the system of Haj-Maharsi to provide zero potential to the interfaces when switching to reduce power switching loss in the system.
The Applicant argues that Haj-Maharsi teaches coupling to the secondary windings does not achieve low current application. The Examiner disagrees. Haj-Maharsi discloses the use of electronic module, PEM 14, which requires low voltage and low current power supplies through taps (column 4, lines 26-27) connected to converters maybe coupled to the secondary winding.
The Applicant also argues about the removable electronic module of Haj-Maharsi  being in a “pocket” within the transformer housing. The Examiner explains that even though the PEM 14 of Haj-Maharsi is in the pocket, the module is not inside the transformer housing. It is not submerged in the coolant.
Regarding the amendment of claim 1, lines 21-23, and claim 25, lines 15-17, which recite “…one of the plurality of interfaces coupled to a middle tap, the middle tap located between two other of the taps and being grounded…”.
There is no support about the amended limitation of claim 1 in Paragraph 0022 of the Specification, as the Applicant noted on page 1 of the response dated 14 January 2022. Paragraph 0023 discloses about an interface 211 that maybe coupled to the middle tap, but Fig. 2B (the Drawing according to Applicant has support) does not seem to show interface 211 being coupled to a middle tap. Interface 209 is shown in Fig. 2B as coupled to a middle tap of primary winding. However, neither interface 209 nor 211 is disclosed as grounded. Interface 210 is grounded, but it is not coupled to the middle tap.
Therefore, the recitation in claim 1, the Specification (Paragraphs 0022-0023) and the Drawings (Fig. 2A, 2B) are not consistent with each other.
The Applicant’s terminal disclaimer has not been included in the record, therefore the double patenting rejection still stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/Examiner, Art Unit 2837


/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837